Case 0:18-cv-60707-DPG Document 19 Entered on FLSD Docket 01/15/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 0:18-CV-60707-DPG

   JACQUES ROSIUS,

                  Plaintiff,
   vs.

   CREDENCE         RESOURCE        MANAGEMENT,
   LLC,

              Defendant.
  ________________________________________/

                 JOINT STIPULATION FOR FINAL ORDER OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and having resolved all matters in controversy,

  the parties jointly stipulate to a Dismissal with Prejudice of this action with each party to bear its

  own attorney’s fees and costs.

                            CONSENT OF COUNSEL FOR DEFENDANT

         Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District Court

  for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the Court

  that counsel for Defendant has authorized him to affix her electronic signature to this Joint

  Stipulation for Final Order of Dismissal.

    /s/Laura L. Hoy                                         /s/Michael Schuette
    Laura L. Hoy, Esq.                                      Michael Schuette, Esq.
    Florida Bar No. 59025                                   Florida Bar No. 106181
    Laura@fight13.com                                       mschuette@sessions.legal
    Loan Lawyers, LLC                                       Sessions, Fishman, Nathan & Israel, LLC
    2150 S. Andrews Ave., 2nd Floor                         3350 Buschwood Park Dr., Suite 195
    Fort Lauderdale, FL 33316                               Tampa, FL 33618
    Telephone: (954) 523-4357                               Telephone: (813)440-5327
    Facsimile: (954) 581-2786                               Facsimile: (866)209-0761

    Counsel for Plaintiff                                   Counsel for Defendant
Case 0:18-cv-60707-DPG Document 19 Entered on FLSD Docket 01/15/2019 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on January 15, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the Service
  List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.



  Michael Schuette, Esq.
  Sessions, Fishman, Nathan & Israel, LLC
  3350 Buschwood Park Dr., Suite 195
  Tampa, FL 33618

  Counsel for Defendant
  Service by CM/ECF


                                                 LOAN LAWYERS, LLC
                                                 Attorneys for Plaintiff
                                                 2150 S. Andrews Ave., 2nd Floor
                                                 Fort Lauderdale, FL 33316
                                                 Telephone: (954) 523-4357
                                                 Facsimile: (954) 581-2786


                                                 /s/Laura L. Hoy __________
                                                 Laura L. Hoy, Esq.
                                                 Florida Bar No. 59025
                                                 Laura@fight13.com
